      4:19-cv-03117-JMG Doc # 26 Filed: 09/23/20 Page 1 of 9 - Page ID # 1390




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRADLEY K. HUTSON,
                                                         4:19-CV-3117
                    Plaintiff,

vs.                                            MEMORANDUM AND ORDER

ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                    Defendant.


       The Commissioner moves for an order altering or amending this Court's
judgment pursuant to Fed. R. Civ. P. 59(e). Filing 24. The Commissioner's
motion will be denied.


                           I. STANDARD OF REVIEW
       Fed. R. Civ. P. 59 (e) serves the limited function of allowing a district
court to correct manifest errors of law or fact, or to present newly discovered
evidence. Fletcher v. Tomlinson, 895 F.3d 1010, 1025 (8th Cir. 2018). A
manifest error is not demonstrated by the disappointment of the losing party—
it is a "wholesale disregard, misapplication, or failure to recognize controlling
precedent." Abernathy v. White, Case No. 4:19-CV-009-NAB, 2020 WL
4596870, at *2 (E.D. Mo. Aug. 11, 2020) (quoting Oto v. Metro. Life Ins. Co.,
224 F.3d 601, 606 (7th Cir. 2000)). Rule 59 (e) cannot be used to introduce new
evidence, tender new legal theories, or raise arguments which could have been
raised before judgment was entered. Innovative Home Health Care, Inc. v. P.T.-
O.T. Assocs. of the Black Hills, 141 F.3d 1284, 1285 (8th Cir. 1998).
    4:19-cv-03117-JMG Doc # 26 Filed: 09/23/20 Page 2 of 9 - Page ID # 1391




                               III. DISCUSSION
      The manifest error of law or fact cited by the Commissioner is that the
Court's Memorandum and Order (filing 22) did not acknowledge or attempt to
reconcile Moore v. Astrue, 623 F.3d 599 (8th Cir. 2010). Filing 25 at 1. The
Commissioner contends that in Moore, a panel of the Eighth Circuit Court of
Appeals held that the reasoning level 2 jobs identified by the vocational expert
did not conflict with the ALJ's residual functional capacity finding. The ALJ's
finding limited the plaintiff to employment requiring only simple job
instructions, and performing simple, routine, and repetitive work activities at
the unskilled level. Filing 25 at 1-2. According to the Commissioner, "Moore is
controlling precedent involving facts indistinguishable from those in this case."
Filing 25 at 1.
      First, the Court disagrees with the premise that two social security
disability appeals could be factually indistinguishable. The multitude of
medical conditions causing or contributing to a claimant's disability, the extent
to which each condition contributes to the claimant's disability, as well as the
claimant's education, mental capacity, and vocational history, assemble an
incalculable number of variables that make it nearly impossible for two
disability cases to be factually indistinguishable.
      In Moore v. Astrue, the plaintiff argued that the functional capacity
hypothetical the ALJ asked the vocational expert to consider limited him to
reasoning level 1 jobs. Thus, the vocational expert's opinion, which identified
only reasoning level 2 jobs, conflicted with the ALJ's hypothetical. Accordingly,
the plaintiff argued, there was not substantial evidence in the record
supporting the ALJ's finding that jobs existed in the national economy that the
plaintiff could perform. Id. at 604. The Moore panel disagreed, and found that
the ALJ did not err in relying on the vocational expert's opinion. Id.


                                        2
    4:19-cv-03117-JMG Doc # 26 Filed: 09/23/20 Page 3 of 9 - Page ID # 1392




      The primary ground for the Moore panel's decision was its conclusion
that there was no direct conflict between the ALJ's hypothetical of carrying out
simple job instructions for simple, routine and repetitive tasks, and the
vocational expert's identification of reasoning level 2 jobs, which involved
"instructions that, while potentially detailed, are not complicated or intricate."
Id. The panel reasoned that the ALJ's residual functional capacity finding did
not limit the plaintiff to only reasoning level 1 jobs, because the ALJ omitted
the further limitation of simple one or two step instructions—which is the
phrasing for reasoning level 1 jobs as defined in the DOT. Additionally,
reasoning level 2 job limitations—which the DOT references as detailed but
uninvolved job instructions—were not in conflict with a limitation of only
simple job instructions, without the further limitation of simple one or two-step
instructions. Id.
      Here, the Commissioner argues that the Moore panel's reasoning is
controlling precedent. The Commissioner, however, fails to acknowledge the
cases cited by this Court that, at least arguably, may conflict with the Moore
panel's rationale. In Lucy v. Chater, 113 F.3d 905 (8th Cir 1997), the issue
concerned whether the plaintiff had the capacity to perform the full range of
unskilled, sedentary jobs. Id. at 909. The plaintiff's psychological exam
indicated he was capable of following simple directions. The panel noted that
Social Security's own list of unskilled sedentary jobs provided that "many jobs
within this range require more than the mental capacity to follow simple
instructions." Id.
      The panel then noted, with reference to the DOT, that "a job rated
reasoning level one requires the ability to understand and carry out simple
instructions, whereas a job rated reasoning level two requires the ability to
understand and carry out detailed instructions." Because many of the


                                        3
       4:19-cv-03117-JMG Doc # 26 Filed: 09/23/20 Page 4 of 9 - Page ID # 1393




unskilled sedentary jobs on Social Security's list required the capacity for
reasoning level 2 or higher, the plaintiff, who was limited to simple instruction
jobs, did not have the capacity to perform the full range of sedentary work. Id.
         In Hulsey v. Astrue, 622 F.3d 917 (8th Cir. 2010), the plaintiff was
diagnosed with borderline intellectual functioning. The ALJ's hypothetical
limited the plaintiff to "work of an unskilled nature involving only superficial
interpersonal contact."1 Id. at 921. The vocational expert identified that the
plaintiff could perform housekeeping and cashier jobs, which the ALJ accepted
in determining that the plaintiff was not disabled. The Appeals Council
concluded that the plaintiff's limitations prevented her from performing
cashier work, but not housekeeping work, and the district court affirmed the
Appeals Council's determination. Id.
         On appeal to the Eighth Circuit, the plaintiff argued that the ALJ
understated the effect of her borderline intellectual function diagnosis by only
limiting her to unskilled work, which did not necessarily rule out work that
required the ability to follow detailed instructions. Id. at 922. The panel
observed that the regulations provided that unskilled work needed "little or no
judgment to do simple duties that can be learned on the job in a short period
of time." Id. The panel then noted that the occupations in the DOT are coded
with a reasoning development level, corresponding to the capacity to "follow
instructions and solve problems that is required for satisfactory job
performance." Id. at 923.


         Only occupations with a reasoning level of one necessarily involve
         only simple instructions. At reasoning level two, occupations might


1   The plaintiff's claim was remanded four times by either the Appeals Council or district
court. This determination came in the plaintiff's fifth administrative hearing.

                                              4
    4:19-cv-03117-JMG Doc # 26 Filed: 09/23/20 Page 5 of 9 - Page ID # 1394




      necessitate applying "commonsense understanding to carry out
      detailed but uninvolved written or oral instructions" and dealing
      with "problems involving a few concrete variables in or from
      standardized situations."


Id. In resolving the appeal, the panel concluded that the several different
housekeeping jobs listed in the DOT spanned a range of reasoning development
levels, and that it was evident that the vocational expert had in mind the
cleaner housekeeper job listed with a reasoning development level of one. Id.
      The decisions in Lucy and Hulsey, both of which were filed prior to the
decision in Moore, controlled this Court's conclusion that unskilled work is
more akin to the requirements of reasoning level 1 jobs. Filing 22 at 13.
Further, the Moore panel's rationale that the plaintiff's functional limitation
of employment with simple job instructions does not conflict with reasoning
level 2 jobs, at least arguably, may appear to be in conflict with Lucy and
Hulsey—two prior panel decisions regarding the interplay between unskilled
work, jobs limited to simple instructions, and the DOT definitions of reasoning
level 1 and 2 jobs. When faced with conflicting panel opinions, a court must
follow the earliest opinion. McIntyre v. Reliance Standard Life Ins. Co., ___
F.3d ___, 2020 WL 4951028, at *5 (8th Cir. 2020); Mader v. United States, 654
F.3d 794, 800 (8th Cir. 2011). This Court, by following the prior Eighth Circuit
Court of Appeals panel decisions regarding the interplay between unskilled
work and DOT reasoning level definitions, has not committed manifest error.
      It is important to note that the Court is not implying that Moore was
wrongly decided. Moore was decided on the facts of that plaintiff's disability,
and the ALJ's findings from the evidence adduced at that hearing—all of which
distinguish Moore from the facts and circumstances of the matter before this


                                       5
    4:19-cv-03117-JMG Doc # 26 Filed: 09/23/20 Page 6 of 9 - Page ID # 1395




Court. For example, the Moore panel concluded that there was nothing in the
record to suggest that the vocational expert ignored the reasoning limitations
in the hypothetical in determining that the plaintiff could perform reasoning
level 2 jobs. Moore at 605. There, the vocational expert identified only two
reasoning level 2 jobs that were suitable for the plaintiff. Id. at 604. Noting
that the DOT definitions are generic, and estimate the approximate maximum
requirements for a job, the panel found that the ALJ could assume that the
expert framed his answer based on the hypothetical, and that the reasoning
level 2 jobs identified were actually performed consistent with the plaintiff's
residual functional capacity. Id.
      Here, however, the vocational expert identified two reasoning level 3
jobs, and one reasoning level 2 job, which he deemed suitable for a hypothetical
person with the plaintiff's limitations. The Commissioner does not dispute that
the reasoning level 3 jobs identified by the vocational expert constitute an
apparent conflict between the expert's testimony and the DOT reasoning level
definitions for those jobs. Filing 25 at 2, n.1. Thus, in the record before this
Court, and as this Court noted in its Memorandum and Order (filing 22 at 15),
there is evidence that the vocational expert and the ALJ either ignored or were
unaware that the DOT reasoning level definitions for the jobs the vocational
expert identified as suitable for the plaintiff potentially conflicted with the
vocational expert's testimony regarding an individual limited to carrying out
simple instructions, and sustaining concentration and persist at simple tasks.
      Finally, the Moore panel resorted to dictionary definitions of common
words to conclude that there was no direct conflict between carrying out simple
job instructions for simple routine and repetitive work activity and the expert's
identification of reasoning level 2 jobs. Moore, at 604. This analytical
methodology and rationale conflicts with prior Eighth Circuit panel decisions.


                                       6
    4:19-cv-03117-JMG Doc # 26 Filed: 09/23/20 Page 7 of 9 - Page ID # 1396




In Porch v. Chater, the panel concluded that the vocational expert's opinion
regarding suitable employment for the plaintiff conflicted with the general
educational development criteria in the DOT. The panel held that when expert
testimony conflicts with the DOT classifications, and the DOT classifications
are not rebutted, the DOT controls. Because the vocational expert's testimony
did not resolve the conflict, the vocational expert's testimony did not constitute
substantial evidence supporting the ALJ's decision. 115 F.3d 567, 572 (8th Cir.
1995). Again, when faced with conflicting panel opinions, this Court must
follow the earliest opinion, which here is Porch. See McIntyre, 2020 WL
4951028, at *5.
      Moreover, in 2000, the rule in Porch became the basis for the
Commissioner's own regulation. SSR 00-4p requires the adjudicator to identify
and obtain a reasonable explanation for any conflicts between occupational
evidence provided by a vocational expert and information in the DOT. "Neither
the DOT nor the (vocational expert) evidence automatically 'trumps' when
there is a conflict. The adjudicator must resolve the conflict by determining if
the explanation given by the (vocational expert) is reasonable and provides a
basis for relying on the (vocational expert) testimony rather than on the DOT
information." SSR 00-4p, 2000 WL 1898704 (Dec. 4, 2000).
      An ALJ has an affirmative responsibility to ask about any possible
conflict between vocational expert evidence and the DOT. Stanton v. Comm'r,
Soc. Sec. Admin., 899 F.3d 555, 558 (8th Cir. 2018); Thomas v. Berryhill, 881
F.3d 672, 678 (8th Cir. 2018); Moore v. Colvin, 769 F.3d 987, 989 (8th Cir.
2014); Welsh v. Colvin, 765 F.3d 926, 929 (8th Cir. 2014); Kemp ex rel. Kemp v.
Colvin, 743 F.3d 630, 633 (8th Cir. 2014). The ALJ must do more than have
the expert affirm that his or her testimony was consistent with the DOT.
Stanton, 899 F.3d at 559; Thomas, 881 F.3d at 678; Moore v. Colvin, 769 F.3d


                                        7
    4:19-cv-03117-JMG Doc # 26 Filed: 09/23/20 Page 8 of 9 - Page ID # 1397




at 990. The ALJ must elicit an opinion from the expert demonstrating a
reasonable explanation for the conflict, and determine whether reliance on the
expert's testimony is warranted notwithstanding the conflict. Id. The generic
breadth of the DOT may be sufficient to explain what seems to be a conflict,
but it is not sufficient to deny the existence of any conflict altogether. Thomas,
881 F.3d at 678.
      This Court cannot ignore the fact that the ALJ did not acknowledge the
apparent conflict between, at a minimum, the two level three jobs identified by
the vocational expert in response to the ALJ's hypothetical, and the DOT
reasoning level definitions for those jobs—an apparent conflict the
Commissioner does not dispute. The Commissioner's own regulations required
the ALJ to resolve this apparent conflict by obtaining an explanation from the
vocational expert. There is no dispute that the ALJ failed to do what the
Commissioner's own regulations required her to do. Unlike in Moore, here
there is no basis to conclude that the DOT reasoning level description for the
level 3 jobs was a generic maximum, and that the jobs the vocational expert
identified     were actually performed within the hypothetical person's
limitations.
      Substantial evidence does not support the ALJ's finding that there are
jobs in the national economy suitable for the plaintiff when she failed to inquire
about a conceded apparent conflict, as required by the Commissioner's own
regulations, and Eighth Circuit Court of Appeals controlling precedent. For
this Court to assume that substantial evidence would have supported one of
the jobs identified by the vocational expert, but not the other two jobs, would
be to affirm the ALJ's finding, not because there was substantial evidence in
support of the decision, but as the result of chance, speculation, or conjecture.




                                        8
    4:19-cv-03117-JMG Doc # 26 Filed: 09/23/20 Page 9 of 9 - Page ID # 1398




                             III. CONCLUSION
     There is no manifest error of law or fact in the Court's Memorandum and
Order in this matter. Accordingly,


     IT IS ORDERED that the Commissioner's motion to alter or
     amend the Court's judgment (filing 24) is denied.


     Dated this 23rd day of September, 2020.


                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge




                                      9
